In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Planning Board of the Town of Greenville, dated February 1, 1988, which imposed a condition on the petitioner’s site plan approval for a private hunting preserve precluding the use of any weapon other than a shotgun in the preserve, the petitioner appeals from a judgment of the Supreme Court, Orange County (Cowhey, J.), dated October 17, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The respondent conditioned approval of the petitioner’s site plan for a proposed private hunting preserve on the inclusion in the site plan of a condition that the weapons used on the property would be limited to shotguns. The record indicates that the respondent found that restrictions necessary to dispel the danger posed to adjacent landowners from stray bullets because even the least powerful rifles are capable of firing bullets in excess of the length and width of the property in question. Under these circumstances, we agree with the Supreme Court’s conclusion that there was a rational basis for the determination. This court cannot substitute its judgment for that of the respondent (see, Matter of Gronbach v Simpkins, 96 AD2d 1100; Matter of Currier v Planning Bd., 74 AD2d 872, affd 52 NY2d 722).
Contrary to the petitioner’s contentions, the respondent acted properly in considering the "impact of the proposed use on adjacent land uses” (Town Law § 274-a [1] [a]). In addition, the respondent’s action did not amount to a rejection of a proposed use that was permissible under applicable zoning law. Rather, the respondent imposed a reasonable restriction on the use so as to limit the “impact of that proposed use on adjacent land use [as] related to the health, safety and general welfare of the community” (Town Law § 274-a [1] [a]; see also, Matter of Pearson Kent Corp. v Bear, 28 NY2d 396). Bracken, J. P., Lawrence, Sullivan and Balletta, JJ., concur.